     Case 2:18-cv-03261-TLN-CKD Document 19 Filed 02/11/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       MONA BAHRAINI,                               No. 2:18-cv-03261-TLN-CKD
12                       Plaintiff,
13             v.                                     ORDER
14       JIN CHEN and DOES 1 through 20,
         inclusive,
15
                         Defendants.
16

17

18            This matter is before the Court on Defendant Jin Chen’s (“Chen”) Motion to Remand.1

19   (ECF No. 15.) Plaintiff Mona Bahraini (“Plaintiff”) filed a Statement of Non-Opposition to

20   Defendant’s motion. (ECF No. 17.) Having carefully considered the briefing filed by both

21   parties, the Court hereby GRANTS Chen’s Motion to Remand. (ECF No. 15.)

22   ///

23   ///

24   ///

25   ///

26   ///

27
     1
           Only Chen is a party to this motion. Plaintiff’s claim against Defendant Costco Wholesale
28   Corporation (“Costco”) was settled and dismissed. (See ECF Nos. 11, 12.)

                                                      1
     Case 2:18-cv-03261-TLN-CKD Document 19 Filed 02/11/21 Page 2 of 4


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff alleges that on June 27, 2017, Chen’s minor child ran into her while operating a

 3   motorized cart on the premises of the Costco store located in Elk Grove, California. (ECF No. 1

 4   at 23.) Plaintiff was injured as a result of the incident. (Id.) Plaintiff brought a negligence claim

 5   against Costco, claiming Costco was negligent in maintaining its premises. (Id.) Plaintiff also

 6   brought a negligence claim against Chen and Does 1 through 20 (collectively “Defendants”),

 7   claiming they were negligent in the supervision of Chen’s minor child. (Id.) Plaintiff argues

 8   Defendants “owed a heightened duty of care to take all reasonable measures to carry out their

 9   mandatory and statutory duties to protect and supervise [Chen’s] child, to prevent foreseeable

10   harm.” (Id.)

11          On August 15, 2018, Plaintiff brought suit against Defendants in Sacramento County

12   Superior Court, alleging a single cause of action for negligence. (Id. at 22–25.) On December

13   26, 2018, Costco removed this action to this Court under 28 U.S.C. § 1441 (diversity

14   jurisdiction), asserting Plaintiff is a citizen of California, Costco is a citizen of Washington, and

15   the value of Plaintiff’s damages amounted to $10,036,924.50.2 (Id. at 2, 4.)

16          On February 12, 2020, Costco filed a Joint Stipulation and Order of Dismissal with

17   Prejudice as to Costco after a settlement was reached between Plaintiff and Costco. (ECF No.

18   11.) Thereafter, Costco was dismissed from the current action and Chen remained the sole

19   defendant. (ECF No. 12.) On August 24, 2020, Chen filed a Motion to Remand. (ECF No. 15.)

20   On August 26, 2020, Plaintiff filed a Statement of Non-Opposition to Chen’s motion. (ECF No.
21   17.)

22          II.     STANDARD OF LAW

23          A civil action brought in state court, over which the district court has original jurisdiction,

24   may be removed by the defendant to federal court in the judicial district and division in which the

25   state court action is pending. 28 U.S.C. § 1441(a). The district court has original jurisdiction

26   2
              The Court notes that Costco’s Notice of Removal does not include Chen’s citizenship.
27   (See ECF No. 1.) Chen subsequently states in his Motion to Remand that both he and Plaintiff
     are California residents (ECF No. 15-1 at 2), suggesting that at even the time of Costco’s removal
28   of this action to this Court, subject matter jurisdiction did not exist.

                                                         2
     Case 2:18-cv-03261-TLN-CKD Document 19 Filed 02/11/21 Page 3 of 4


 1   over civil actions between citizens of different states in which the alleged damages exceed

 2   $75,000. 28 U.S.C. § 1332(a)(1). The party asserting federal jurisdiction bears the burden of

 3   proving diversity. Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986) (citing Resnik v. La Paz Guest

 4   Ranch, 289 F.2d 814, 819 (9th Cir. 1961)). Diversity is determined as of the time the complaint

 5   is filed and removal effected. Strotek Corp. v. Air Transp. Ass’n of Am., 300 F.3d 1129, 1131

 6   (9th Cir. 2002). Removal based on diversity requires that the citizenship of each plaintiff be

 7   diverse from the citizenship of each defendant (i.e., complete diversity). Caterpillar Inc. v.

 8   Lewis, 519 U.S. 61, 68 (1996), superseded by statute on other grounds, Class Action Fairness Act

 9   of 2005, Pub. L. No. 109-2, 119 Stat. 4 (2005), as recognized in Vodicka v. Southern Methodist

10   Univ., No. 3:06-cv-2014-P, 2008 WL 11424122, at * (N.D. Tex. Dec. 31, 2008). An individual

11   defendant’s citizenship is determined by the state in which he or she is domiciled. Weight v.

12   Active Network, Inc., 29 F. Supp. 3d 1289, 1292 (S.D. Cal. 2014). Removal statutes are to be

13   strictly construed against removal. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

14          The amount in controversy is determined by reference to the complaint itself and includes

15   the amount of damages in dispute, as well as attorney’s fees, if authorized by statute or contract.

16   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). Where the complaint does not

17   pray for damages in a specific amount, the defendant must prove by a preponderance of the

18   evidence that the amount in controversy exceeds $75,000. Singer v. State Farm Mut. Auto. Ins.

19   Co., 116 F.3d 373, 376 (9th Cir. 1997) (citing Sanchez v. Monumental Life Ins. Co., 102 F.3d

20   398, 404 (9th Cir. 1996)). If the amount is not facially apparent from the complaint, the Court
21   may “require parties to submit summary-judgment-type evidence relevant to the amount in

22   controversy at the time of removal.” Id. at 377 (citing Allen v. R & H Oil & Gas Co., 63 F.3d

23   1326, 1335–36 (5th Cir. 1995)).

24          “If at any time before final judgment it appears that the district court lacks subject matter

25   jurisdiction, the case shall be remanded” to state court. 28 U.S.C. § 1447(c).

26   ///
27   ///

28   ///

                                                       3
     Case 2:18-cv-03261-TLN-CKD Document 19 Filed 02/11/21 Page 4 of 4


 1          III.    ANALYSIS

 2          Chen moves to remand this action to Sacramento County Superior Court, arguing this

 3   Court lacks subject matter jurisdiction. (ECF No. 15 at 1.) Chen contends the “complaint does

 4   not raise a substantial federal question[] that is necessary to resolution of any of Plaintiff’s claims,

 5   and with the dismissal of [Costco], a Washington State corporation, there is no diversity

 6   jurisdiction.” (Id.) Plaintiff does not oppose Chen’s motion. (ECF No. 17.)

 7          As Chen is the sole remaining defendant, and both Chen and Plaintiff are citizens of

 8   California, there is no diversity jurisdiction under 28 U.S.C. § 1332(a). Additionally, Plaintiff’s

 9   state law negligence claim does not establish federal question jurisdiction under 28 U.S.C. §

10   1331. (ECF No. 15 at 12.) Without diversity jurisdiction or federal question jurisdiction, this

11   Court lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c). Thus, this action must be

12   remanded to the Sacramento County Superior Court.

13          IV.     CONCLUSION

14          For the foregoing reasons, Chen’s Motion to Remand is GRANTED. (ECF No. 15.)

15   This action is hereby remanded to the Sacramento County Superior Court and the Clerk of the

16   Court is directed to close this case.

17          IT IS SO ORDERED.

18   Dated: February 9, 2021

19

20
21
                                                                Troy L. Nunley
22                                                              United States District Judge

23

24

25

26
27

28

                                                         4
